Citation Nr: 0018431	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, 
New York (RO) 


THE ISSUES

1.  Evaluation of bilateral hearing loss, currently rated as 
noncompensably (zero percent) disabling.  

2.  Evaluation of epicondylitis of the left elbow, currently 
rated as noncompensably disabling. 

3.  Evaluation of herpes simplex of the left knee area, 
currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
July 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 rating decision 
of the Buffalo, New York, VA Regional Office, which, among 
other actions not pertinent to this appeal, established 
service connection and noncompensable evaluations for 
bilateral hearing loss, herpes simplex of the left knee area 
(left knee disorder herein), and epicondylitis of the left 
elbow (left elbow disorder herein).  

In October 1996, the Board remanded the claims on appeal for 
development which has since been satisfactorily completed.  
It is noted that the October 1996 Board decision also denied 
a claim of service connection for lumbosacral scoliosis, with 
arthritis, and the Board referred to the RO for development, 
the issue of entitlement to service connection for 
degenerative joint disease of the left knee, secondary to 
service-connected left knee disorder.  The veteran's VA 
claims file was transferred to the New York, New York, VA RO 
in January 1999, to accommodate the veteran's change of 
residence to within that RO's jurisdiction, and his secondary 
service connection claim was denied by the RO in March 1999.  
No appeal was initiated, and the matter is not presently 
before the Board.  

It is also noted that inasmuch as the veteran's appeals arise 
from initial evaluations made in conjunction with grants of 
service connection for bilateral hearing loss, and left elbow 
and left knee disorders, the issues before the Board are now 
characterized as appeals from original awards.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Such issues require that 
consideration be given to whether higher ratings are 
warranted for any period during the pendency of the appeal.  
Id.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.  

2.  Service-connected bilateral hearing loss is manifest by a 
right ear average pure tone threshold for the frequencies 
1,000, 2,000, 3,000 and 4,000 hertz (cycles per second) of 40 
decibels, with speech discrimination ability at 92 percent 
correct, and a left ear average pure tone threshold for the 
frequencies 1,000, 2,000, 3,000 and 4,000 hertz of 42 
(41.25) decibels, with speech discrimination ability at 
92 percent correct.  

3.  Service-connected epicondylitis of the left elbow is 
manifested by: painless flexion to 125 degrees, with pain in 
the last 15 degrees of full flexion; some crepitation, but no 
swelling; and painless extension to 50 degrees, abduction to 
75 degrees, and forward flexion to 75 degrees, with rotation 
through the arc to 170 degrees; with complaints of occasional 
painful flare-ups and discomfort during inclement weather and 
on lifting, relieved by over-the-counter pain medication.  

4.  Service connected herpes simplex of the left knee area is 
manifested by occasional blistering and itching of a non 
extensive, unexposed area of skin, measuring 3 cm. x 4 cm. 
and located above the knee, with complaints of flare-ups 
approximately two to four times a year, and occasional 
associated left knee pain.   


CONCLUSIONS OF LAW

1.  A compensable disability evaluation for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, § 4.85, Table VI, Table VIa, Table 
VII, and § 4.86 (1999); 38 C.F.R. § 4.85, Table VI, Table 
VIa, Table VII, Code 6100 (1998).  

2.  The criteria for a 10 percent rating, but no more, for 
epicondylitis of the left elbow, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Diagnostic Codes 5206, 5207 (1999).  

3.  The criteria for a compensable for herpes simplex of the 
left knee, are not met.  38 C.F.R. §§ 4.71a, 4.40, 4.45, and 
4.118, Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1999). Such evaluations involve considerations of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment. 38 C.F.R. § 4.10.  
Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27. Because the veteran has appealed from initial awards, 
consideration will be given to whether compensable ratings 
were warranted for any period of time during the pendency of 
his claims. Fenderson v. West, 12 Vet.App. 119 (1999).  

In evaluating the veteran's claims for increased ratings, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

The veteran testified at a personal hearing in August 1992 in 
support of the claims at issue here.  He described his 
symptoms for each of the disabilities at issue.  The Board 
has reviewed his testimony and transcript of the hearing has 
been associated with the claims file.  

(A) Bilateral Hearing Loss  

It is initially noted that the veteran is service connection 
for tinnitus, currently evaluated as 10 percent disabling, 
and neither the evaluation of this disorder, nor its 
symptomatology, is before the Board.  

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the service-
connected bilateral hearing loss, the Board acknowledges that 
the schedular criteria by which audiological disabilities are 
rated changed during the pendency of the veteran's appeal.  
See 64 Fed. Reg. 25209 (May 11, 1999) (effective June 10, 
1999) codified at 38 C.F.R. §§ 4.85, 4.86 (1999). Therefore, 
adjudication of a claim regarding the initial noncompensable 
evaluation assigned for the service-connected bilateral 
hearing loss must also include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz 
(cycles per second) (Hz herein).  See Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 (1998) 
established eleven auditory acuity levels from I to XI.  
Tables VI and VII as set forth in § 4.85 were used to 
calculate the rating to be assigned.  In instances where, 
because of language difficulties, the Chief of the Audiology 
Clinic certifies that the use of both puretone averages and 
speech discrimination scores was inappropriate, Table VIa was 
to be used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998).  

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  (Emphasis added).  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a) (1999).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (1999).  Given VA audiologic result detailed below, 
these minor changes in the regulation do not change the 
outcome of the veteran's claim in this case, as detailed 
below.  

Because the Board must consider whether the veteran would 
qualify for a compensable rating under either set of criteria 
(the new and the old), Karnas, supra, consideration under the 
old criteria will be undertaken first.  In the present case, 
the veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling.

The results of an October 1991 VA audiological examination 
reveal that the veteran had normal bilateral hearing to 2000 
Hz, with moderate to several sensorineural hearing loss in 
both of his ears from 3000 Hz.  Specifically, the audiometric 
testing conducted at this examination revealed puretone 
thresholds of 15, 15, 65 and 70 decibels in his right ear, 
and 10, 20, 60, and 65 decibels in his left ear, at 1,000, 
2,000, 3,000, and 4,000 Hz, respectively.  The average of 
these thresholds was 41.25 (41) for the veteran's right ear 
and 38.75 (38) for his left ear.  Additionally, the veteran 
had speech discrimination scores of 94 percent correct in his 
right ear and 88 percent correct in his left ear.  Applying 
38 C.F.R. § 4.85, Table VI (1991) and (1998) to these 
results, the veteran has a numeric designation of I for his 
right ear and II for his left ear.  Application of 38 C.F.R. 
§ 4.85, Table VII (1991) and (1998) does not result in 
findings that warrant a compensable rating for the veteran's 
service-connected bilateral hearing loss.  

The results of a May 1997 VA audiological examination reveal 
that the veteran continues to have normal bilateral hearing 
through 2000 Hz, with mild to moderately severe sensorineural 
hearing loss in both of his ears from 3000 Hz.  Specifically, 
the audiometric testing conducted at this examination 
revealed puretone thresholds of 15, 15, 65, and 65 decibels 
in his right ear, and 15, 25, 65, and 60 decibels in his left 
ear at 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  The 
average of these thresholds was 40 for the veteran's right 
ear and 41.25 (42) for his left ear.  Additionally, the 
veteran had speech discrimination scores of 92 percent 
correct in both his right and left ears.  Applying 38 C.F.R. 
§ 4.85, Table VI (1998) to these results, the veteran has a 
numeric designation of I for his right ear and I for his left 
ear.  Application of 38 C.F.R. § 4.85, Table VII (1998) does 
not result in findings that warrant a compensable rating for 
the veteran's service-connected bilateral hearing loss.  (The 
claims folder contains no additional post-service medical 
records which reflect treatment for, or examination of, 
hearing loss.)  

Because a compensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted 
under the rating criteria in effect prior to June 10, 1999, 
the Board must also consider the application of the new 
rating criteria.  In this regard, the Board reiterates that, 
while the new requirements have essentially not changed the 
mechanical application of the rating criteria for defective 
hearing, the new instructions have added guidance for cases 
which involve exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and § 
4.86 (1999). Significantly, however, neither the October 1991 
nor the May 1997 VA audiological examination reports provide 
findings that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 
decibels or more, or that the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hz.  (Emphasis added).  Consequently, a determination by 
the rating specialist of the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa 
(whichever results in the higher numeral) is not appropriate. 
See 38 C.F.R. § 4.86 (1999).  

The Board concludes, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability evaluation for his service-connected 
bilateral hearing loss.  In addition, the Board concludes, 
for the reasons set out above, a compensable rating for the 
veteran's bilateral hearing loss is not warranted at any time 
during the current appeal.  See Fenderson, supra.   

(B)  Left Elbow Disorder

The veteran is service connected for epicondylitis of both 
elbows, but only the left elbow is presently at issue.  This 
left elbow disorder is currently evaluated as noncompensably 
disabling based primarily on the objective findings on VA 
examinations in October 1991 and August 1998, in 
consideration of flexion and extension of the left forearm at 
the elbow.  (VA examination reports dated in May 1997 and 
October 1997 regard the other (right) elbow). 

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion of the forearm.  Full 
forearm pronation is from 0 to 80 degrees and full forearm 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, 
Plate I.  Limitation of flexion of either the major or minor 
forearm to 100 degrees warrants a 10 percent evaluation; 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent evaluation.  The veteran is right 
handed, and so, his left elbow involves the minor extremity.  
See October 1997 VA examination report. Limitation of flexion 
of the minor forearm to 70 degrees warrants a 20 percent 
evaluation; limitation of flexion of the minor forearm to 55 
degrees warrants a 30 percent evaluation; and limitation of 
flexion of the minor forearm to 45 degrees warrants a 40 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent evaluation; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent evaluation; limitation of extension of 
the minor forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of extension of the minor forearm to 
100 degrees warrants a 30 percent evaluation; and limitation 
of extension of the minor forearm to 110 degrees warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  

On VA examination in October 1991, the examiner found the 
veteran to have full flexion and extension of the left 
forearm at the elbow joint.  There were no external objective 
changes, deformity, or inflammatory reaction evidence in 
either below.  While notation was made of some complaint of 
pain, this was limited to full overhead extension of the both 
shoulder joints, with full mobility.  X-rays noted a small 
cortical irregularity of the right olecranon process on 
lateral film only.  No left elbow diagnosis was made, but the 
x-ray findings for left and right elbows were not 
distinguished in the report, and the Board Remand of October 
1996 considered the radiologist's reference to be vague and 
in need of clarification.  

With particular attention to Diagnostic Codes 5206 and 5207, 
on most recent VA examination in August 1998, the next 
examination of the left elbow, flexion of the left elbow was 
found to be painless to 125 degrees of flexion, with pain 
beginning at that point-to within 15 degrees of full 
flexion, and continuing to full flexion.  Some crepitation in 
the left elbow was noted as well.  Painless motion also 
included: extension to 50 degrees; abduction to 75 degrees; 
forward flexion to 75 degrees; and rotation through the arc 
to 170 degrees, with notation of some uncomfortable motion 
thereafter, which the examiner felt "may be due more to the 
muscular contraction that actual joint pathology."  
Additionally, the veteran's thoracic kyphosis and left convex 
scoliosis was thought to have a mild impact on the veteran's 
ability to forward flex the shoulder as well.  The impression 
was possible arthritis of the shoulder and elbows, pending 
the results of x-rays.  The left elbow x-rays were negative, 
however.  

The Board emphasizes that the above clinical findings on 
repeated VA examinations do not compel a compensable 
evaluation under Diagnostic Codes 5206 and 5207.  That is, 
the veteran's demonstrated left elbow painless range of 
motion is greater than that which warrants either the 
noncompensable or a 10 percent rating.  However, the Board's 
careful consideration of the veteran's hearing testimony, as 
well as 38 C.F.R. §§  4.40, and 4.45, permit, in this case, 
the assignment of a 10 percent rating.  Section 4.40 
provides, in essence, that functional loss may be due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion (See 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991)), and 38 
C.F.R. § 4.45, directs that the "factors of disability" 
affecting the joints include pain on movement and weakened 
movement, as well as such factors on flare-ups.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  The Board gives due 
consideration to the veteran's lay assertions as to the 
presence of pain on lifting, as well as occasional flare-ups, 
the Board finds that these complaints, supplemented by the 
clinical findings, on balance, reasonably warrant a 
10 percent evaluation-but no more.  The veteran has pain on 
the last 15 degrees of range of motion of the left elbow, and 
this was objectively documented, as was uncomfortable motion.  
In addition, while X-rays were negative, crepitus was noted 
in the left elbow.  He is a truck driver, and while he 
indicated on VA examination in August 1998 that his left 
elbow pain does not interfere with his occupation, he did 
state that he has to use over-the-counter pain medication of 
the control of symptoms.  Of particular import, the veteran 
reports occasional flare-ups of symptomatology, and it is 
reasonable to conclude that his symptomatology on flare-ups 
could approach the criteria for a 10 percent rating.  

In finding that the criteria for a 10 percent, but no more, 
are met, the Board notes that the veteran has no arthritis of 
the left elbow, as his most recent x-rays of August 1998 are 
negative.  Additionally, he has denied any ongoing 
treatment-VA or otherwise, for left elbow symptomatology.  
While the veteran reports more discomfort in inclement 
weather, on VA examinations he failed to report any other 
flare-ups.  Moreover, on VA examination in August 1998, the 
veteran stated that when he uses Ibuprofen pain medication 
for his occasional pain, it provides him "good relief of 
pain during its use."  Swelling is neither reported nor 
demonstrated on repeated VA examination.  In summary, the 
clinical findings demonstrate some left elbow pain on extreme 
range of flexion and extension of the forearm, but these 
findings do not show any significant functional incapacity, 
limitation of motion, laxity, tenderness, so as to warrant 
more than a 10 percent rating, which is granted primarily 
based on any flare-ups.  The veteran's left elbow disorder 
requires no treatment, and any pain, is well relieved by use 
of over-the-counter pain medication.  While the claim is 
granted to the extent of a 10 percent rating, no greater 
benefit is warranted given these facts.  

In finding so, the Board also notes that Diagnostic Codes 
5205, 5209, 5210, and 5213 would not provide a basis for an 
evaluation in excess of 10 percent since there has been no 
medical evidence of elbow ankylosis, marked cubitus varus or 
cubitus valgus deformity, ununited fracture of the head of 
the radius, nonunion of the radius and ulna, with a flail 
false joint, or bone fusion with loss of supination and 
pronation of the forearm of the minor upper extremity.  38 
C.F.R. §§ 4.71a, Diagnostic Codes 5205, 5209, 5210, and 5213.  
A 10 percent rating under either Diagnostic Code 5211 or 5212 
would require a finding of malunion of the ulna or radius 
with bad alignment.  Since there is currently no medical 
evidence of record indicating malunion of the ulna or radius, 
the Board finds that the veteran is also not entitled to an 
increased rating under these Diagnostic Codes, even with 
consideration of his rather limited pain at near full 
extension and flexion of the forearm, and occasional 
additional discomfort during inclement weather.  

(C)  Left Knee Simplex

The veteran's service-connected herpes simplex, left knee 
area, is rated, by analogy, in accordance with Diagnostic 
Code 7806, which pertains to eczema.  Diagnostic Code 7806 
provides that, when there is slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area, a noncompensable rating is assigned.  When there is 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806. (Emphasis added).  A 
20 percent evaluation would require the same clinical 
showing, plus the additional finding of constant itching or 
exudation, extensive lesions or marked disfigurement.  

On VA skin examination in October 1991, no evidence of herpes 
in or about the left knee, or elsewhere on his body, was 
found.  The diagnosis was history of herpes simplex.  On VA 
skin examination in April 1997, there was an approximately 3 
cm. x 3.5 cm. area above left knee area medially that 
exhibited pallor of the skin, with no change in texture or 
other noticeable changes.  On examination, the veteran 
reported that prior treatment, including freezing with liquid 
nitrogen, had been unsuccessful.  He reported that when his 
skin disorder flares-up, he has small blisters preceded by 
itching, and accompanied by pain and stiffness of the knee 
joint.  He stated that his most recent past flare-up was two 
years prior to the present examination, and that flare-ups 
lasted approximately two weeks.  During the flare-up, bending 
of the knee and walking was painful, and there was knee joint 
swelling.  The veteran stated that there was no residual left 
knee joint pain between his simplex flare-ups.  Left knee x-
rays were negative.  

On VA examination in October 1997, the veteran reported an 
increase in symptomatology on examination at this time.  The 
veteran indicated that he has an outbreak of a large number 
of left knee blisters two to four times a year, lasting up to 
30 days in duration.  During these flare-ups, the veteran's 
activities are limited, especially activities with his 
children and relations with his wife.  The veteran also 
reported constant left knee pain, which exists even between 
flare-ups, but is less intense then.  On examination, the 
left knee revealed an area of decreased pigmentation in an 
irregular pattern that is superior to the knee, and 
approximately 3 cm. x 4 cm. in area.  No active rash was 
found on examination, and there was no left knee joint 
swelling, redness, pain or effusion.  Full range of motion of 
the left knee was noted, with some mild laxity to varus and 
valgus stress testing.  The examiner felt that is was 
impossible to further quantify or describe the severity of 
symptomatology due to the veteran's left knee disorder. 

The Board finds that the medical and testimonial evidence of 
record does not support the assignment of a compensable 
evaluation for this disability.  Under Diagnostic Code 7806, 
there is no showing of exfoliation, exudation or itching 
involving an exposed surface of an extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Additionally, while the 
veteran reports occasional painful flare-ups, this is 
reported to occur only two to four times a year, and it 
appears that the veteran has sought no treatment-even during 
occasional flare-ups.  Moreover, while he reports some 
interval continued pain, this was admittedly "less 
intense."  On the most recent VA examination, there was no 
showing of any rash, and no knee impairment was found (that 
is, it was stated that there was no joint swelling, redness, 
pain or effusion and that range of motion was full).   As 
such, the criteria for a compensable rating are not met.  

The veteran is not shown to have constant exudation or 
itching, extensive lesions, or marked disfigurement, and his 
disorder has not required any VA or private treatment, as 
evidence by both the statements of the veteran and his 
documented medical history.  While the veteran has reported 
increased symptoms during flare-ups, there is of record no 
indication of medical treatment during those periods.  

In addition to the lack of need of any VA or private 
treatment, the Board also notes that the findings of record 
are rather limited: there were no residuals-no symptoms 
whatsoever, on VA examination in October 1991, and the 
findings on VA examination in April 1997 were limited-a 
change in skin pallor without any change in skin texture or 
any other changes.  Considering the location, extent and 
disabling nature of the symptoms, the Board finds that the 
evidence of record denotes no more than slight findings.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  

The medical evidence on file shows that the veteran's skin 
disability affects a nonexposed, nonextensive area, without 
evidence of exfoliation or exudation. Moreover, while the 
veteran complains of itching associated with his disability 
during flare-ups, there is no indication that the itching is 
constant or more than minor in nature.  The VA examiner found 
no evidence of any skin abnormalities, or scarring on recent 
examination.  Only pallor and decreased pigmentation were 
found.  X-rays of the left knee were negative, and motion was 
full.  Accordingly, there is no basis for the assignment of a 
compensable rating for the veteran's skin disability.

(D) Closing Comments

In evaluating the veteran's bilateral hearing loss, left 
elbow, and left knee disorders, the Board has also considered 
whether the veteran is entitled to "staged ratings." See 
Fenderson, 12 Vet. App. 119.  The Board concludes that at no 
time since the veteran filed his claims for service 
connection has his bilateral hearing loss or his left knee 
disability warranted a compensable evaluation, nor has either 
his left elbow disorder warranted more than a 10 percent 
evaluation.  Consequently, "staged rating" are not 
appropriate for in this case.  

The Board also finds that the evidence of record does not 
suggest an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321 (1999).  Although 
the veteran has described some constant left elbow and left 
knee pain, he has not asserted any interference with his 
work.  Moreover, with no period of hospitalization or any 
treatment, it is undisputed that his service-connected 
disorders on appeal have had little, if any, adverse affect 
on employment, and, in any event, the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that neither an 
extraschedular evaluation, nor a remand to the RO for 
referral to the VA Central Office for such consideration, is 
warranted.  


ORDER

The claim for an increased (compensable) evaluation for 
bilateral hearing loss, is denied.  

Entitlement to a 10 percent evaluation for epicondylitis of 
the left elbow is granted, subject to the controlling 
regulations governing the award of monetary benefits.  

Entitlement to a 10 percent evaluation for herpes simplex of 
the left knee is denied.    



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

